IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 3, 2009

                                     No. 08-60475                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



STEPHON CHAPMAN

                                                  Plaintiff - Appellee
v.

HOWARD JOHNSON, Lieutenant, Leake County Correctional Jail, in his
official and individual capacity while acting under the color of state law;
VICKEY PRICE, Nurse, in her official and individual capacity while acting
under the color of state law

                                                  Defendants - Appellants


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 4:07-CV-52


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Stephon Chapman, Mississippi prisoner # R0539, filed a 42 U.S.C. § 1983
complaint against several defendants, claiming deliberate indifference to his
serious medical needs. In this interlocutory appeal, defendants Howard Johnson
and Vickey Price, officials at the Leake County Correctional Jail, challenge the



       *
          Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR . R. 47.5.4.
                                  No. 08-60475

district court=s denial of their motion for summary judgment on grounds of
qualified immunity.
       This court A[is] required to view the facts and draw reasonable inferences
in the light most favorable to the party opposing the summary judgment
motion.@ Scott v. Harris, 127 S. Ct. 1769, 1774 (2007) (internal quotation marks,
citation, and alteration omitted). A[A] defendant challenging the denial of a
motion for summary judgment on the basis of qualified immunity must be
prepared to concede the best view of the facts to the plaintiff and discuss only the
legal issues raised by the appeal.@ Freeman v. Gore, 483 F.3d 404, 410 (5th Cir.
2007) (internal quotation marks and citation omitted). Once this court has
narrowed the interlocutory appeal solely to issues of law, the court reviews the
district court=s resolution of these issues de novo. Ramirez v. Knoulton, 542 F.3d
124, 128 (5th Cir. 2008); Freeman, 483 F.3d at 410.
       To determine whether a government official is entitled to qualified
immunity for an alleged constitutional violation, this court conducts the two-step
analysis of Saucier v. Katz, 533 U.S. 194 (2001), overruled in part by Pearson v.
Callahan, 129 S. Ct. 808 (2009) (holding that the two-step inquiry can occur in
any order). The two steps are: whether the defendant’s conduct violated a
clearly established statutory or constitutional right of which a reasonable person
would have known, Longoria v. Texas, 473 F.3d 586, 592 (5th Cir. 2006); and
“whether the defendant’s actions were objectively unreasonable in light of clearly
established law at the time of the conduct in question.” Freeman, 483 F.3d at
410-11.
       The Eighth Amendment prohibits punishment that is unnecessary and
wanton infliction of pain. Estelle v. Gamble, 429 U.S. 97, 104 (1976). Deliberate
indifference to serious medical needs of prisoners constitutes the unnecessary
and wanton infliction of pain and states a cause of action under 42 U.S.C. § 1983.
Id.   Deliberate indifference is a legal conclusion which must rest on facts
evincing wanton action on the part of the defendant. Walker v. Butler, 967 F.2d

                                         2
                                  No. 08-60475

176, 178 (5th Cir. 1992); see also Domino v. Tex. Dep’t of Criminal Justice, 239
F.3d 752, 756 (5th Cir. 2001). A prison official acts with deliberate indifference
only if he knows that inmates face a substantial risk of serious harm and
disregards that risk. Farmer v. Brennan, 511 U.S. 825, 847 (1994). A prison
official’s knowledge of a substantial risk of serious harm may be inferred if the
risk is obvious. Id. at 842-43.
       Johnson and Price argue that they are entitled to qualified immunity
because they rendered medical assistance to Chapman and thus were not
deliberately indifferent to his serious medical needs. They also contend that
their actions were not objectively unreasonable under clearly established federal
law.
       Chapman’s allegations in his verified complaint may serve as competent
summary judgment evidence. See King v. Dogan, 31 F.3d 344, 346 (5th Cir.
1994). The uncontested summary judgment evidence shows that Johnson was
aware that Chapman had suffered an injury and that Chapman’s ankle was
swollen.   Johnson contacted Price, a nurse, and was instructed to provide
Chapman with Ibuprofen and ice. However, the summary judgment evidence
is in disagreement as to whether Johnson provided the pain relieving medication
as instructed. In this situation, we must view the facts and draw reasonable
inferences in the light most favorable to Chapman. See Scott, 127 S. Ct. at 1774.
Under the view of the facts most favorable to Chapman, Johnson was aware that
Chapman had a serious injury and was instructed to provide pain relief
medication, but did not do so. Under clearly established law at the time, this
could demonstrate an Eighth Amendment violation. See Easter v. Powell, 467
F.3d 459, 464-65 (5th Cir. 2006); Domino, 239 F.3d at 756 (finding that a prison
inmate could demonstrate an Eighth Amendment violation by showing that a
prison official “refused to treat him, ignored his complaints, intentionally treated
him incorrectly, or engaged in any similar conduct that would clearly evince a
wanton disregard for any serious medical needs.”). Accordingly, Johnson has

                                         3
                                 No. 08-60475

not shown an entitlement to qualified immunity.
      Nurse Price saw Chapman the day after the injury and supplied a pain
reliever and medical advice. She called a doctor and arranged for Chapman’s
transportation to another institution for evaluation because Chapman may have
had a fracture. However, under the view of the summary judgment evidence
most favorable to Chapman, upon his return to the Leake County Correctional
Jail on July 6, 2008, Price advised Chapman that any needed medication would
come from the other institution, and Chapman’s daily requests for medical
attention to deal with the pain and swelling in his foot were unheeded. Price has
not demonstrated an entitlement to qualified immunity under these facts. See
Easter, 467 F.3d at 464-65; Domino, 239 F.3d at 756.
      AFFIRMED; REMANDED FOR FURTHER PROCEEDINGS.




                                       4